        Case 20-05182       Doc 35Filed 08/28/20 Entered 09/01/20 16:32:47       Desc Main
                                    Document     Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

Honorable         A. Benjamin Goldgar                        Hearing Date    August 28, 2020

Bankruptcy Case                20 B 05182                   Adversary No.

Title of Case           Lawrence Boyd and Odessa Boyd


Brief             Objection to Claim No. 9 of Flagstar Bank, FSB
Statement of
Motion            (Re: Docket No. 25)



Names and         Christine H. Clar
Addresses of      David M. Siegel & Associates
moving counsel
                  790 Chaddick Drive
                  Wheeling, Illinois 60090
Representing      Debtors


                                                   ORDER


                  Discovery cutoff is October 9, 2020.
                  Status hearing is set for October 9, 2020, at 10:30 a.m.
